Citation Nr: 0933430	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  97-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals, right 
knee injury with minimal degenerative changes, rated 10 
percent disabling prior to April 29, 2007.

2.  Entitlement to an increased rating for residuals, right 
knee injury with minimal degenerative changes, rated 50 
percent disabling from April 29, 2007.

3.  Entitlement to an increased rating for lumbosacral 
strain, rated 10 percent disabling prior to April 29, 2007.

4.  Entitlement to an increased rating for lumbosacral 
strain, rated 20 percent disabling from April 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claims were previously before the Board and 
remanded in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the 
Veteran the hearing before the Board that he has requested.  
The Veteran has been scheduled for several hearings during 
the appeal period.  Most recently, the Veteran was notified 
in February 2004 that he was scheduled for a hearing in March 
2004.  In March 2004 the Veteran contacted the RO and 
indicated that he was unable to report for the hearing 
because he had to attend a medical appointment.  He requested 
that the hearing be rescheduled.

In November 2004, the RO contacted the Veteran.  He was 
offered a hearing date but could not attend because he was 
scheduled for an angiogram.  He wanted to attend the hearing 
but was uncertain of the outcome of his medical appointment.  
The Veteran was asked whether he wanted the RO to send the 
file to the Board for adjudication.  The RO noted that it had 
been trying to schedule the Veteran for a hearing since 1999, 
but the Veteran has not been able to attend.  The Veteran 
indicated that he felt he needed to talk to someone about his 
case.  He had no preference for the type of hearing.  He 
wanted to be scheduled for the next available hearing, 
whether it was an in-person hearing or a videoconference 
hearing.

While the Veteran has been scheduled for a number of Board 
hearings, he has always cancelled them prior to that time and 
has shown good cause each time.  In addition, in the last 
contact with the Veteran, the RO indicated that the Veteran 
would be scheduled for another hearing, since was asked 
whether he wanted a videoconference hearing or in-person 
hearing.  While a June 2009 Report of Contact shows the 
Veteran requested that his claim should be forwarded to the 
Board, the Veteran did not specifically indicate that he 
wished to withdraw his hearing request.  38 C.F.R. 
§ 20.704(e) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
or Travel Board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

